Smith v Syracuse Univ. (2020 NY Slip Op 06609)





Smith v Syracuse Univ.


2020 NY Slip Op 06609


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


679 CA 19-02039

[*1]CECELIA SMITH, PLAINTIFF-APPELLANT,
vSYRACUSE UNIVERSITY, DEFENDANT-RESPONDENT. 


HELD & HINES, LLP, BROOKLYN (URI NAZRYAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BOND, SCHOENECK & KING, PLLC, SYRACUSE (LIZA R. MAGLEY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered April 15, 2019. The order granted the motion of defendant for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff allegedly sustained injuries when she fell in a shower stall in one of defendant's dormitories. Plaintiff thereafter commenced this action asserting causes of action for negligence and the violation of multiple federal statutes. Supreme Court granted defendant's motion for summary judgment dismissing the complaint. We affirm. Plaintiff does not dispute that defendant met its initial burden on the motion, and we conclude that plaintiff failed to raise a triable issue of fact in opposition (see Keller v Keller, 153 AD3d 1613, 1614-1615 [4th Dept 2017]; see generally Zuckerman v City of New York, 49 NY2d 557, 562-564 [1980]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court